Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on06/07/2021 and 06/10/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,9-10,15-17,23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al, US 20090008790 A1.
Pertaining to claim 1, Lee teaches ( see figs1-6) A through-silicon via (TSV) key for overlay measurement, the TSV key comprising:
a first TSV[Th/152] extending through at least a portion of a substrate[110] in a first direction that is perpendicular to a top surface of the substrate; and
at least one ring pattern[115], which is apart from and surrounds the first TSV[TH/152] in a second direction that is parallel to the top surface of the substrate[101], the at least one ring pattern[115]] being arranged in a layer[120] that is lower than a top surface of the first TSV[TH/152] in the first direction,
the limitation  of wherein an inner measurement point corresponds to the first TSV, an outer measurement point corresponds to the at least one ring pattern, and the inner measurement point and the outer measurement point are arranged to provide an overlay measurement of a TSV is either a functional language or intended use that the prior art Lee teaches the important structure ( see fig1-6) that would meet the claim functional  or intended use language.  .
Pertaining to claim 2, Lee teaches ( see figs 2E,2F or 4A) the TSV key as claimed in claim 1, wherein:
a horizontal cross-section of the first TSV[Th/152], which is perpendicular to the first direction, has a circular shape( see figs.2E), and the at least one ring pattern has a shape of a circular ring, an elliptical ring, or a polygonal ring ( see figs 2E or 4A), which surrounds the first TSV.
Pertaining to claim 3, Lee teaches ( see figs1-6) the TSV key as claimed in claim 2, wherein:
the at least one ring pattern includes one ring pattern[115], an outer portion of the first TSV[TH/152] corresponds to the inner measurement point, and
the one ring pattern [115] corresponds to the outer measurement point.
Pertaining to claim 9, Lee teaches ( see figs1-6) The TSV key as claimed in claim 1, wherein the at least one ring pattern includes at least one of a metal film, a polysilicon film, an oxide film, a nitride film, and an oxynitride film ( see para 0022).
Pertaining to claim 10, Lee teaches ( see figs1-6) The TSV key as claimed in claim 1, wherein:
the at least one ring pattern[115/125] includes one ring pattern including a single layer or multiple layers, and
the at least one ring pattern includes at least one of a metal film, a polysilicon film, an oxide film, a nitride film, and an oxynitride film ( see para 0022).
Pertaining to claim 15, Lee teaches ( see figs1-6) A semiconductor device, comprising:
a substrate[101];
an integrated circuit layer in the substrate( see para 0018);
a multi-wiring layer on the integrated circuit layer ( see para 0021);
a through-silicon via (TSV) key configured for overlay measurement, the TSV key including:
a first TSV[Th/152] extending through at least a portion of a substrate[110] in a first direction that is perpendicular to a top surface of the substrate; and
at least one ring pattern[115], which is apart from and surrounds the first TSV[TH/152] in a second direction that is parallel to the top surface of the substrate[101], the at least one ring pattern[115]] being arranged in a layer[120] that is lower than a top surface of the first TSV[TH/152] in the first direction;
 and a plurality of second TSVs ( see fig1 with other TSV) extending through at least a portion of the substrate in the first direction,
 the limitation  of wherein an inner measurement point corresponds to the first TSV, an outer measurement point corresponds to the at least one ring pattern, and the inner measurement point and the outer measurement point are arranged to provide an overlay measurement of a TSV is either a functional language or intended use that the prior art Lee teaches the important structure ( see fig1-6) that would meet the claim functional  or intended use language.
Pertaining to claim 16, Lee teaches ( see figs 2E,2F or 4A) The TSV key as claimed in claim 15, wherein:
a horizontal cross-section of the first TSV[Th/152], which is perpendicular to the first direction, has a circular shape( see figs.2E), and the at least one ring pattern has a shape of a circular ring, an elliptical ring, or a polygonal ring ( see figs 2E or 4A), which surrounds the first TSV.
Pertaining to claim 17, Lee teaches ( see figs1-6) The semiconductor device as claimed in claim 15, wherein: the at least one ring pattern includes one ring pattern[115] or two ring patterns[115 and 125], and when the at least one ring pattern includes the two ring patterns, the two ring patterns are arranged apart from or in contact with each other in the second direction.
Pertaining to claim 23, Lee teaches ( see figs 6 and para 0015) A semiconductor package, comprising: a package substrate[160]; and at least one semiconductor chip[100a] stacked on the package substrate[160], the at least one semiconductor chip[100a] including: a semiconductor a substrate[101];
an integrated circuit layer in the substrate( see para 0018);
a multi-wiring layer on the integrated circuit layer ( see para 0021);
a through-silicon via (TSV) key configured for overlay measurement, the TSV key including:
a first TSV[Th/152] extending through at least a portion of a substrate[110] in a first direction that is perpendicular to a top surface of the substrate; and
at least one ring pattern[115], which is apart from and surrounds the first TSV[TH/152] in a second direction that is parallel to the top surface of the substrate[101], the at least one ring pattern[115]] being arranged in a layer[120] that is lower than a top surface of the first TSV[TH/152] in the first direction;
 and a plurality of second TSVs ( see fig1 with other TSV) extending through at least a portion of the substrate in the first direction,
 the limitation  of wherein an inner measurement point corresponds to the first TSV, an outer measurement point corresponds to the at least one ring pattern, and the inner measurement point and the outer measurement point are arranged to provide an overlay measurement of a TSV is either a functional language or intended use that the prior art Lee teaches the important structure ( see fig1-6) that would meet the claim functional  or intended use language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5,7-8,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US 20090008790 A1 in view of Park et, al,  US 20170025384 A1.
Pertaining to claim 5 and 18 Lee teaches ( see figs1-6) The TSV key as claimed in claim 1 or 15, wherein:
the at least one ring pattern [115/125] has a shape in which a plurality of fine patterns[120V] surround the first TSV,  
but is silent about the plurality of fine patterns constitute a one-ply ring pattern line or a two or more-ply ring pattern line.
However, in the same filed of endeavor, Park teaches ( see Fig.8B) at least one ring pattern [128A128AR] has a shape in which a plurality of fine patterns[128AR) surround the first TSV[30],  
the plurality of fine patterns [128AR] constitute a one-ply ring pattern line or a two or more-ply ring pattern line ( see Fig.8B). In view of Park, it would have been obvious to one of ordinary skill in the art to have ring of Lee be one-ply ring pattern line or a two or more-ply ring pattern line  since  the configuration regarding about the shape claimed was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration  claimed  was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) ).
Pertaining to claim 7, Lee teaches ( see figs1-6) The TSV key as claimed in claim 1, wherein:
a horizontal cross-section of the first TSV, which is perpendicular to the first direction, has a circular shape, but is silent  wherein a diameter of the circular shape is less than 7 µm;
However, in the same filed of endeavor, Park teaches a horizontal cross-section of the first TSV[30], which is perpendicular to the first direction, has a circular shape ( see fig.8A for example), wherein a diameter of the circular shape is less than 7 µm ( see fig.9B and para 0142) which overlaps the claimed range. 
In view of Park , it would have obvious to one of ordinary skill in the art to use an art recognize ranges  for a Via structure  since it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)'

Pertaining to claims 8 and 19, Lee teaches ( see figs1-6) The semiconductor device as claimed in claim 15,  but is silent wherein: a horizontal cross-section of the first TSV, which is perpendicular to the first direction, has a circular shape, a diameter of the circular shape is less than 7 µm, and a distance between the first TSV and the at least one ring pattern in the second direction is equal to or greater than 2 µm.
However, in the same filed of endeavor, Park teaches a horizontal cross-section of the first TSV[30], which is perpendicular to the first direction, has a circular shape ( see fig.8A for example), wherein a diameter of the circular shape is less than 7 µm ( see fig.9B and para 0142) which overlaps the claimed range.
  In view of Park , it would have obvious to one of ordinary skill in the art to use an art recognize ranges  for a Via structure  since it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)'
 The structure of Lee  further shows a spacing between the TSV and the ring pattern, therefore, the limitation about a distance between the first TSV and the at least one ring pattern in the second direction is equal to or greater than 2 µm is  a prima facie obvious without showing that the claimed  ranges achieve unexpected results relative to the prior art . In re Woodruff,  16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ 2d  1685, 1688 (Fed Cir. 1996) (claimed ranges of a results effective variable, which  do not overlap the prior art ranges, are unpatentable unless they produce a new  and unexpected result which is different in kind and not merely in degree from  the results of the prior art) because it is obvious to one of ordinary skill in the that the distance between the TSV and the Ring pattern would help reduce for example short circuiting.
 See also In re Boesch, 205 USPQ 215 (CCPA)  (discovery of optimum value of result effective variable in a known process is  ordinarily within the skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claim4,6,11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819